Citation Nr: 0104005	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral knee disability.

2.  Entitlement to a compensable rating for shin splints.

3.  Entitlement to a compensable rating for residuals of a 
right ankle sprain.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to March 
1997 with a little more than six years of prior active duty.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in April 2000 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, for 
additional development.  The case was returned to the Board 
in October 2000.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  There is no more than slight impairment of the knees.

3.  There is moderate, but not marked, limitation of motion 
of the right ankle.

4.  There is no more than slight functional impairment of 
either Muscle Group (MG) XI or XII of either leg.


CONCLUSIONS OF LAW

1.  The schedular requirements for an evaluation in excess of 
10 percent for bilateral knee disability have not been met.  
38 U.S.C.A. § § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2000).

2.  The schedular requirements for an evaluation of 10 
percent, but not more, for residuals of a right ankle sprain 
have been met.  38 U.S.C.A. § § 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2000).

3.  The schedular requirements for a compensable evaluation 
for shin splints have not been met.  38 U.S.C.A. § § 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.73, 
Diagnostic Codes 5311, 5312, 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000) became effective.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  In addition, the RO has obtained the 
medical records pertinent to the veteran's claims and ordered 
appropriate VA examinations.  There is no indication in the 
record of any medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate the 
claims.  In sum, there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding these claims without first affording the 
RO an opportunity to consider the claims in light of the 
VCAA.

In particular the Board notes that pursuant to the April 2000 
Board remand, the RO sent the veteran a letter along with VA 
Form 21-4138 in May 2000, in which he was requested to 
provide a complete medical history of the disabilities at 
issue; he was told that if he did not provide the requested 
information by July 1, 2000, VA might consider his appeal on 
the evidence of record.  VA Form 21-4138 was not returned by 
the veteran.  Additionally, although the veteran was 
scheduled for an orthopedic examination to be conducted in 
August 2000, he failed to report for the examination without 
explanation.  Therefore, the Board has concluded that no 
useful purpose would be served by remanding the case for 
another VA examination.

I. FACTUAL BACKGROUND

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
it to conclude that any of the historical evidence in this 
case is of sufficient significance to warrant a specific 
discussion herein.  

On VA general medical examination in July 1997, the veteran 
complained of bilateral knee problems, especially while 
running, of shin discomfort, and of ankle problems.  He 
denied being absent from work as a laborer due to injury.  He 
said that he experienced left leg numbness and tingling from 
the median thigh to his toes after sitting for 30 minutes, 
that he had weakness in the knees, and that he had knee and 
ankle stiffness in the morning for about 30 minutes.  He also 
reported "crunching in the knees when he squats" and 
anterior shin pain bilaterally after standing or walking for 
6-8 hours. 

Physical examination in July 1997 did not reveal any knee 
effusions, valgus or varus deformity, or tenderness.  
Bilateral knee range of motion was 0-130 degrees.  There was 
no deformity of either anterior tibia.  There was no swelling 
of either ankle and no tenderness.  Dorsiflexion of the right 
ankle was from 0-20 degrees, and plantar flexion was from 0-
40 degrees.  The veteran did not note pain during movement of 
the knees or right ankle.  X-rays of the knees, tibias, 
fibulas, and ankles were considered to be normal.  The 
diagnoses were bilateral patellofemoral pain syndrome, status 
post recurrent bilateral ankle sprains, and bilateral shin 
splints.

The veteran testified at a personal hearing at the RO in 
April 1998 that he had constant, daily knee pain; 
intermittent shin pain; and right ankle pain with weakness 
and instability.  

On VA orthopedic examination in June 1998, the veteran 
complained that his knees were sore every day; that he had 
flare-ups a couple of times a week, causing weakness and 
fatigue but no loss of mobility; that he had daily flare-ups 
of ankle problems, causing weakness and fatigue; and that he 
experienced shin "burning" after walking fast.  When asked 
whether either knee buckled, he said that each knee might 
sometimes momentarily "break loose" from being extended; 
this sensation had occurred 4-5 times to each knee during the 
previous year but did not cause him to fall.  He said that he 
was taking 800 mg of Motrin on an average of four times a 
day.  

Physical examination in June 1998 revealed a normal gait 
without knee effusions or tenderness.  Knee range of motion 
was from 0-120 degrees with complaints of burning.  Each knee 
was stable to varus and valgus stress.  The veteran reported 
pain, weakness, and fatigue when he lacked 30 degrees of 
extension of each knee; there was no loss of coordination of 
the knees or the right ankle.  Lachman's and McMurray's tests 
were negative bilaterally.  There were no tibial deformities 
and no swelling of either lower extremity.  Each tibia was 
tender on palpation of its anterior edge, but not its medial 
edge.  There was no tenderness of the medial or lateral 
malleolus of the right ankle.  Dorsiflexion of the right 
ankle was 0-20 degrees actively; plantar flexion was 0-25 
degrees actively and to 30 degrees passively with pain 
starting at 25 degrees.  There were 30 degrees of active 
inversion and 20 degrees of active eversion of the right 
foot.  Anterior drawer sign was negative.  X-rays of the 
knees, tibias, and fibulas were normal; X-rays of the right 
ankle showed a tiny ossicle slightly inferior to the medial 
malleolus, which was considered consistent with either 
minimal degenerative change or mild, remote ligamentous 
injury.  The pertinent diagnoses were bilateral 
patellofemoral pain syndrome, history of recurrent right 
ankle strains, minimal degenerative joint disease of the 
right ankle, and bilateral shin splints.

II. ANALYSIS

The veteran's claims are original claims that were placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with initial rating awards.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The diagnostic code numbers appearing opposite the listed 
ratable disabilities are arbitrary numbers for the purpose of 
showing the basis of the evaluation assigned and for 
statistical analysis in the Department of Veterans Affairs, 
and as will be observed, extend from 5000 to a possible 9999.  
Great care will be exercised in the selection of the 
applicable code number and in its citation on the rating 
sheet.  No other numbers than these listed or hereinafter 
furnished are to be employed for rating purposes, with an 
exception as described in this section, as to unlisted 
conditions.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows: The 
first 2 digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved; the last 2 digits will be "99" for all 
unlisted conditions.  This procedure will facilitate a close 
check of new and unlisted conditions, rated by analogy.  In 
the selection of code numbers, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
Thus, rheumatoid (atrophic) arthritis rated as ankylosis of 
the lumbar spine should be coded "5002-5289." In this way, 
the exact source of each rating can be easily identified.  In 
the citation of disabilities on rating sheets, the diagnostic 
terminology will be that of the medical examiner, with no 
attempt to translate the terms into schedular nomenclature.  
Residuals of diseases or therapeutic procedures will not be 
cited without reference to the basic disease.  38 C.F.R. § 
4.27 (2000).

Bilateral Knees

The veteran is currently assigned a 10 percent evaluation for 
his bilateral knee disability.  A 10 percent evaluation is 
assigned for slight impairment of the knee involving 
recurrent subluxation or lateral instability; a 20 percent 
evaluation is warranted for moderate impairment of the knee 
involving recurrent subluxation or lateral instability; a 30 
percent rating recognizes severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).

A 10 percent evaluation is assigned for limitation of 
extension of the leg to 10 degrees or for limitation of 
flexion of the leg to 45 degrees; a 20 percent evaluation is 
warranted when there is limitation of extension of the leg to 
15 degrees or limitation of flexion of the leg to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Normal knee movement is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet.App. 202, 205-06 
(1995).  

The veteran has complained of knee problems, including 
weakness, stiffness, and possibly, subluxation or 
instability.  However, examination of the knees in July 1997 
did not show any tenderness or effusion, and range of motion 
was from 0-130 degrees.  X-rays of the knees in July 1997 
were normal.  When seen by VA in June 1998, the veteran's 
gait was normal without knee effusion or tenderness.  Range 
of motion of the knees was from 0-120 degrees, with 
complaints of burning.  Although the veteran has described a 
bilateral knee sensation that could represent subluxation or 
instability, these sensations, which were not confirmed on 
examination in June 1998, reportedly only occurred 
momentarily 4-5 times a year.  Since there is no evidence of 
more than slight recurrent subluxation or lateral instability 
of the knee and range of motion is from 0 degrees to, at 
least, 120 degrees, the disability picture for the veteran's 
bilateral knee disability does not more nearly approximate 
the criteria for an evaluation in excess of 10 percent under 
the above noted schedular criteria. 

Although the veteran reported pain, weakness, and fatigue 
when his knees were each 30 degrees from full extension, the 
objective medical findings show motion to 120 degrees without 
confirmation of pain, weakness, or fatigue.  The Board finds 
that the veteran's bilateral knee disability does not 
demonstrate such pain, weakness, fatigability or 
incoordination as would constitute functional impairment 
warranting a higher evaluation under the criteria of 38 
C.F.R. §§ 4.40 and 4.45.



Right Ankle

A 10 percent evaluation is assigned for moderate limitation 
of motion of the ankle; a 20 percent evaluation is warranted 
for marked limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Dorsiflexion of the ankle is normally from 0-20 degrees and 
plantar flexion of the ankle is normally from 0-45 degrees.  
38 C.F.R. § 4.71, Plate II.

Although range of motion of the right ankle in July 1997 
included normal dorsiflexion from 0-20 degrees and almost 
normal plantar flexion from 0-40 degrees, plantar flexion of 
the right ankle had decreased on VA examination in June 1998 
to 0-25 degrees actively and 0-30 degrees passively with pain 
beginning at 25 degrees.  Since normal plantar flexion of the 
ankle is from 0-45 degrees, motion from 0-25 degrees is a 
little more than half of normal.  Consequently, the Board 
finds that there is moderate limitation of motion of the 
right ankle, warranting an increased evaluation of 10 
percent.  However, an evaluation in excess of 10 percent is 
not warranted for the veteran's right ankle disability under 
Diagnostic Code 5271 because there is normal dorsiflexion of 
the right ankle of 0-20 degrees and plantar flexion is more 
than half of normal.  

The VA examinations on file do not document significant 
functional impairment of the right ankle due to pain, excess 
fatigability, weakness, incoordination or exacerbations.  
While the veteran did complain of pain on plantar flexion 
beginning at 25 degrees, this is part of the symptomatology 
that warranted an increased evaluation of 10 percent under 
Diagnostic Code 5271.  There were no complaints of excess 
fatigability, weakness, incoordination, or exacerbations of 
the right ankle.  Based on the available evidence, the Board 
must conclude that the limitation of motion from the service-
connected right ankle disability does not more nearly 
approximate the marked limitation of motion required for a 20 
percent evaluation than the moderate limitation of required 
for a 10 percent evaluation. 


Shin Splints

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

It is noted that the regulations for rating muscle injuries 
were revised effective July 3, 1997, while the veteran's 
claim for an increased rating was pending.  However, there 
were no substantive changes to Code 5311 or 5312.  See 62 
Fed. Reg. 30235-30240 (1997).  

Diagnostic Code 5311 involves impairment of MG XI of the leg, 
the muscles that function to provide propulsion in plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  These muscles consist of 
the posterior and lateral crural muscles and muscles of the 
calf, that is, triceps surae (gastrocnemius and soleus), 
tibialis posterior, peroneus longus, peroneus brevis, flexor 
hallucis longus, flexor digitorum longus, popliteus, and 
plantaris.  Under this code, a slight disability warrants a 
noncompensable rating, a moderate disability warrants a 10 
percent rating, a moderately severe disability warrants a 20 
percent rating, and a severe disability warrants a 30 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

Diagnostic Code 5312 involves impairment of MG XII of the 
leg, the muscles that function to provide dorsiflexion, 
extension of the toes, and stabilization of the arch. These 
muscles consist of the anterior muscles of the leg, that is, 
tibialis anterior, extensor digitorum longus, extensor 
hallucis longus, and peroneus tertius.  Under this code, a 
slight disability warrants a noncompensable rating, a 
moderate disability warrants a 10 percent rating, a 
moderately severe disability warrants a 20 percent rating, 
and a severe disability warrants a 30 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5312 (2000).  

Impairment of the tibia and fibula, malunion, with slight 
knee or ankle disability, warrants a 10 percent evaluation.  
38 C.F.R. § 4.71 Diagnostic Code 5262 (2000).

While there is no specific rating code for the service-
connected shin splints, they can be rated by analogy to 
muscle injury to the posterior or anterior muscles of the leg 
under Diagnostic Codes 5311 or 5312 or to impairment of the 
tibia and fibula under Diagnostic Code 5262.  The Board finds 
that the functions affected, anatomical localization, and 
symptomatology are closely analogous to the rating codes 
used, and are appropriate.

The veteran complained on VA examination in July 1997 of shin 
discomfort and of bilateral anterior shin pain after 
prolonged standing or walking.  Physical examination did not 
reveal any deformity of either anterior tibia.  When 
evaluated in June 1998, the veteran complained of shin 
"burning" after fast walking.  There were no tibial 
deformities and no swelling of either lower extremity, 
although there was tibial tenderness on palpation of the 
anterior edge.  The veteran's gait was described as normal on 
examination with motion of the legs from 0-120 degrees and no 
tenderness.  X-rays of the tibias and fibulas were normal in 
July 1997 and June 1998.  Consequently, there is no evidence 
of more than slight impairment of either MG XI or XII and no 
evidence of any knee or ankle disability due to shin splints. 
Therefore, the disability picture for the veteran's bilateral 
shin splints does not more nearly approximate the criteria 
for a compensable evaluation under any of the above noted 
schedular criteria.

Finally, the Board has also considered whether any of the 
disabilities at issue should be referred to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2000).  The 
record does not show that the veteran has required frequent 
hospitalizations for any of the disabilities at issue.  
Moreover, the medical evidence shows that the manifestations 
of each of the disabilities are those contemplated by the 
assigned rating.  In essence, there is no indication in the 
record that the average industrial impairment resulting from 
any disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has determined that 
referral of the case for extra-schedular consideration is not 
in order.


ORDER

Entitlement to an increased evaluation for bilateral knee 
disability is denied.

Entitlement to an evaluation of 10 percent for residuals of a 
right ankle sprain is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to a compensable evaluation for bilateral shin 
splints is denied.



		
	ROBERT E.O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

